Case 1:19-cv-02000-RGA Document 1 Filed 03/01/19 Page 1 of 4 PageID #: 1




 1 John A. Dalimonte
   (Admitted Pro Hac Vice, MA Bar No. 554554)
 2 DALIMONTE RUEB, LLP
   85 Devonshire Street, Suite 1000
 3 Boston, MA 02109

 4 Telephone: (833) 443-7529
   Facsimile: (855) 205-2053
 5 john@drlawllp.com

 6

 7                            IN THE UNITED STATES DISTRICT COURT

 8                                  FOR THE DISTRICT OF ARIZONA

 9     IN RE BARD IVC FILTERS PRODUCTS                      No. 2:15-MD-02641-PHX-DGC
       LIABILITY LITIGATION
10                                                          SECOND AMENDED MASTER
       This Document Applies to:                            SHORT FORM COMPLAINT FOR
11                                                          DAMAGES FOR INDIVIDUAL
       JO C. LUTNESS                                        CLAIMS AND DEMAND FOR JURY
12
                                                            TRIAL
13
            Plaintiff(s) named below, for their Complaint against Defendants named below,
14
     incorporate the Master Complaint for Damages in MDL 2641 by reference (Doc. 364).
15
     Plaintiff(s) further show the Court as follows:
16
            1.      Plaintiff/Deceased Party:
17
                    Jo C. Lutness
18
            2.      Spousal Plaintiff/Deceased Party’s spouse or other party making loss of
19
                    consortium claim:
20
                    None
21
            3.      Other Plaintiff and capacity (i.e., administrator, executor, guardian, conservator):
22
                    None
23
            4.      Plaintiff’s/Deceased Party’s state(s) [if more than one Plaintiff] of residence at the
24
                    time of implant:
25
                    DE
26

27

28
Case 1:19-cv-02000-RGA Document 1 Filed 03/01/19 Page 2 of 4 PageID #: 2




 1       5.    Plaintiff’s/Deceased Party’s state(s) [if more than one Plaintiff] of residence at the
 2             time of injury:
 3             DE
 4       6.    Plaintiff’s current state(s) [if more than one Plaintiff] of residence:
 5             DE
 6       7.    District Court and Division in which venue would be proper absent direct filing:
 7             United States District Court for the District of Delaware
 8       8.    Defendants (Check Defendants against whom Complaint is made):
 9             ☒       C.R. Bard Inc.
10             ☒       Bard Peripheral Vascular, Inc.
11       9.    Basis of Jurisdiction:
12             ☒       Diversity of Citizenship
13             ☐       Other:
14             a.      Other allegations of jurisdiction and venue not expressed in Master
15                     Complaint:
16

17

18

19       10.   Defendants’ Inferior Vena Cava Filter(s) about which Plaintiff(s) is making a
20             claim (Check applicable Inferior Vena Cava Filter(s)):
                                     ®
21             ☐       Recovery Vena Cava Filter
                          ®
22             ☐       G2 Vena Cava Filter
                          ®
23             ☐       G2 Express
                          ®
24             ☐       G2 X Vena Cava Filter
                                 ®
25             ☐       Eclipse Vena Cava Filter
                                     ®
26             ☐       Meridian Vena Cava Filter
                                ®
27             ☒       Denali Vena Cava Filter
28
                                                  -2-
Case 1:19-cv-02000-RGA Document 1 Filed 03/01/19 Page 3 of 4 PageID #: 3




 1             ☐      Other:
 2       11.   Date of Implantation as to each product:
 3             9/3/2015
 4

 5       12.   Counts in the Master Complaint brought by Plaintiff(s):
 6             ☒      Count I:       Strict Products Liability – Manufacturing Defect
 7             ☒      Count II:      Strict Products Liability – Information Defect (Failure to
 8                                   Warn)
 9             ☒      Count III:     Strict Products Liability – Design Defect
10             ☒      Count IV:      Negligence - Design
11             ☒      Count V:       Negligence - Manufacture
12             ☒      Count VI:      Negligence – Failure to Recall/Retrofit
13             ☒      Count VII:     Negligence – Failure to Warn
14             ☒      Count VIII:    Negligent Misrepresentation
15             ☒      Count IX:      Negligence Per Se
16             ☒      Count X:       Breach of Express Warranty
17             ☒      Count XI:      Breach of Implied Warranty
18             ☒      Count XII:     Fraudulent Misrepresentation
19             ☒      Count XIII:    Fraudulent Concealment
20             ☒      Count XIV:     Violations of Applicable DE Law Prohibiting Consumer
21                    Fraud and Unfair and Deceptive Trade Practices
22             ☐      Count XV:      Loss of Consortium
23             ☐      Count XVI:     Wrongful Death
24             ☐      Count XVII: Survival
25             ☒      Punitive Damages
26             ☒      Other(s):      All claims for Relief set forth in the Master Complaint for
27                                   an amount to be determined by the trier of fact. (please
28
                                              -3-
Case 1:19-cv-02000-RGA Document 1 Filed 03/01/19 Page 4 of 4 PageID #: 4




 1                                         state the facts supporting this Count in the space
 2                                         immediately below)
 3

 4

 5

 6          13.     Jury Trial demanded for all issues so triable?
 7                  ☒      Yes
 8                  ☐      No
 9          RESPECTFULLY SUBMITTED this 1st day of March, 2019.
10
                                              By:/s/ John A. Dalimonte
11                                               John A. Dalimonte
12                                               (Admitted Pro Hac Vice, MA Bar No. 554554)
                                                 DALIMONTE RUEB, LLP
13                                               85 Devonshire Street, Suite 1000
                                                 Boston, MA 02109
14                                               Telephone: (833) 443-7529
                                                 Facsimile: (855) 203-2035
15                                               john@drlawllp.com
16

17
            I hereby certify that on this 1st day of March, 2019 I electronically transmitted the
18
     attached document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
19
     Notice of Electronic Filing.
20
                                                  /s/ John A. Dalimonte
21

22

23

24

25

26

27

28
                                                    -4-
